Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being obvious over USP 9206314 col. 2 lines 5-1, 28-35; col 3 lines 55-68; col. 7 lines 34-45; page 9 lines 15-23;  or JP2013202816A (machine translation and foreign patent) see abstract, page 7 lines 9, 13, 15-17; page 8 lines 1-18, page 12 lines 13-30 page 18 lines 19-22 and page 19 lines 7-11.

*Applicant should note that the applied references have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Applicant’s claim 1 is directed to a multilayer body comprising:
at least one layer (A) made of a polycarbonate resin (A) whose main repeating units include a unit (a-1) composed of an ether diol residue represented by the following formula (1) and a unit (a-2) composed of a diol residue represented by the following formula (2); and

Note in USP 9206314 discloses in col. 2 lines 28-35 a composition comprising a polycarbonate derived from an ether diol such as isosorbide and an impact resistance modifier forming a specific aggregation structure has high transparency, high surface hardness and excellent impact resistance at a low temperature. 
In cols. 2 lines 50-55, col. 3 lines 45-50 and col. 4 lines 5-10, the recurring unit represented by the formula (1) is preferably a recurring unit derived from isosorbide (1,4:3,6-dianhydro-D-sorbitol).

    PNG
    media_image1.png
    111
    290
    media_image1.png
    Greyscale


In col. 4 lines 17-24, the reference discloses that the polycarbonate (component A) may contain another recurring unit except for the recurring unit represented by the formula (1). Examples of the other recurring unit include a unit constituted by at least one diol residue selected from the group consisting of aliphatic diol residue, alicyclic diol residue, oxylene glycol residue and diol residue having a cyclic ether structure and a unit constituted by a  bisphenol residue.
Similarly, the JP2013202816A reference discloses in abstract, and page 7 lines 9, 13, 15-17 disclose that A is represented by units (A1), (A2) and (A3). ….Units (A1), (A2), and (A3) are called isosorbide, isomannide, and isoidide, respectively. Isosorbide is  ether diols can be obtained by the same reaction except for the starting materials.
  Among isosorbide, isomannide, and isoidide, a unit derived from isosorbide (1,4; 3,6-dianhydro-D-sorbitol) is particularly preferable because of ease of production and excellent heat resistance.


at least one layer (B) containing an aromatic polycarbonate resin (B), wherein the molar ratio of the unit (a-1) is 50 to 96 mol% and the molar ratio of the unit (a-2) is 4 to 50 mol%, with respect to 100 mol% of the total repeating units of the polycarbonate resin (A) and the proportion of the aromatic polycarbonate resin (B) in the layer (B) containing an aromatic polycarbonate resin (B) is 30% by weight or more:

In col 3 lines 55-68, USP 9206314 discloses that polycarbonate (component A) contains a recurring unit represented by the following formula (1) as the main constituent. The content of the recurring unit represented by the formula (1) is not less than 30 mol%, preferably not less than 40 mol%, more preferably not less than 45 mol%, much more preferably not less than 50 mol%. The upper limit of the content of the recurring unit represented by the formula (1) is preferably 100 mol%%, more preferably 80 mol%.
Note 9 lines 2-9 JP2013202816A discloses that the copolymeric polycarbonate resin includes units (A) and units (B) as main repeating units, and the molar ratio (A / B) of units (A) to units (B) is 30/70 to 99/1. is there. When the molar ratio (A / B) is in the range of 30/70 to 99/1, the pencil hardness increases and the heat resistance also increases. The molar ratio (A / B) between the preferred unit (A) and the unit (B) is in 

    PNG
    media_image2.png
    97
    223
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    113
    297
    media_image3.png
    Greyscale


Note the foreign reference JP2013202816A page 2 lines 5-16.


wherein in the formula (2), R1 and R2 each independently represent at least one group selected from the group consisting of a hydrogen atom, a halogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, a cycloalkyl having 6 to 20 carbon atoms, a cycloalkoxy group having 6 to 20 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, an aryl group having 6 to 10 carbon atoms, an aryloxy group having 6 to 10 carbon atoms, an aralkyl group having 7 to 20 carbon atoms, an aralkyloxy group having 7 to 20 carbon atoms, a nitro group, an aldehyde group, a cyano group, and a carboxyl group, and when a plurality of R! and R?’ are present, they may be the same or different; a and b each represent an integer of 1 to 4; and W represents at least one bonding group selected from the group consisting of a single bond and a bonding group represented by the following formula (3):


    PNG
    media_image4.png
    167
    604
    media_image4.png
    Greyscale

                                              
r wherein in the formula (3), R3, R4, R5, R6,R7, R8, R9 and R10 each independently represent at least one group selected from the group consisting of a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, an aryl group having 6 to 10 carbon atoms, and an aralkyl group having 7 to 20 carbon atoms, and when a plurality of R3, R4, R5, R6,R7, R8, R9 and R10 are present, they may be the same or different; R11, R12, R13, and R14 each independently represent at least one group selected from the group consisting of an alkyl group having 1 to 10 carbon atoms, a cycloalkenyl group having 6 to 20 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, an aryl group having 6 to 10 atoms, and an aralkyl group having 7 to 20 carbon atoms, and when a plurality of R11, R12, R13, and R14 are present, they may be the same or different; A represents a single bond, an oxygen atom or a sulfur atom; c represents an integer of 1 to 10; d represents an integer of 4 to 7; e represents an integer of 1 to 10; and f represents an integer of 1 to 100.

In col. 7 lines 34-45 of USP 9206314 the reference discloses diester carbonate is an ester such as an aryl group or aralkyl group having 6 to 12 carbon atoms which may be substituted. Specific examples thereof include diphenyl carbonate, ditolyl carbonate, bis(chlorophenyl)carbonate and bis(m-cresyl)carbonate. Out of these, diphenyl carbonate is particularly preferred.
Note that foreign reference JP2013202816A page 2 lines 20-30 which discloses examples of W in the reference are as follows:

    PNG
    media_image5.png
    147
    518
    media_image5.png
    Greyscale



With regard to claim 2, directed to:
The multilayer body according to claim 1, wherein the polycarbonate resin (A) has a glass transition temperature of 81 100°C to 160°C. 

USP 9206314 discloses in col. 7 lines 9-20, the lower limit of the glass transition temperature (Tg) of the polycarbonate (component A) is preferably 60.degree. C., more preferably 80.degree. C., much more preferably 90.degree. C. The upper limit of the glass transition temperature (Tg) is preferably 165.degree. C. Therefore, the glass transition temperature (Tg) of the polycarbonate (component A) is preferably 60 to 165.degree. C.
Similarly, note JP2013202816A on page 8 lines 1-18, page 18 lines 19-22 and page 19 lines 7-11.



With regard to claim 3, directed to:
The multilayer body according to claim 1, wherein the layer made of a polycarbonate resin (A) has a surface hardness of HB or higher.

USP 9206314 discloses that the pellet was molded into a 2 mm-thick square plate at a cylinder temperature of 250.degree. C. and a mold temperature of 80.degree. C. at a 1-minute cycle by using the J85-ELIII injection molding machine of The Japan Steel Works, Ltd. to measure the pencil hardness of this test specimen in accordance with the base map board testing method of JIS K5600. Note Table 2 discloses Pencil Hardness as HB HB HB HB F HB B HB. 
Note also page 12 lines 13-30  of JP2013202816A discloses the pencil hardness of 2H. The Faber-Castell hardness scale of 16 degrees of graphite pencil hardness are: 8B, 7B, 6B, 5B, 4B, 3B, 2B, B, HB, F, H, 2H, 3H, 4H, 5H, and 6H. Note that 2H is higher than HB. 


With regard to claim 4, directed to:
The multilayer body according to claim 1, wherein the polycarbonate resin (A) further contains a carbonate unit (a-3) composed of an aliphatic diol or alicyclic diol residue, and the molar ratio of the carbonate unit (a-3) is 1 to 20 mol% with respect to 100 mol% of the total repeating units of the polycarbonate resin (A).

In col. 4 lines 24-39, USP 9206314 discloses at least one dial constituting the other recurring unit, selected from the group consisting of aliphatic diol, alicyclic diol, oxylene glycol and diol having a cyclic ether structure, has a boiling point under normal pressure (100 kPa) of preferably 190.degree. C. or higher. Further, since the above recurring unit can provide flowability with a small amount, the unit is preferably a unit constituted by an aliphatic diol residue having 2 to 44 carbon atoms. In col 3 lines 55- USP 9206314 discloses that polycarbonate (component A) contains a recurring unit represented by the following formula (1) as the main constituent. The content of the recurring unit represented by the formula (1) is not less than 30 mol%, preferably not less than 40 mol%, more preferably not less than 45 mol%, much more preferably not less than 50 mol%. The upper limit of the content of the recurring unit represented by the formula (1) is preferably 100 mol%%, more preferably 80 mol%.
Note page 9 lines 15-23 of JP2013202816A reference discloses that the copolymer polycarbonate resin may contain 30 mol% or less, preferably 20 mol% or less, more preferably 10 mol% or less of units other than the unit (A) and the unit (B). Examples of other units include units derived from linear aliphatic diol compounds, units derived from alicyclic diols, units derived from aromatic dihydroxy compounds, and mixtures thereof.  Examples of linear aliphatic diol compounds include ethylene glycol, 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, neopentyl glycol, 1,6-hexanediol, and 1,7-heptanediol. 1,8-octanediol, 2-ethyl-1,6-hexanediol, 2,2,4-trimethyl-1,6-hexanediol, 1,10-decanediol, hydrogenated glycol, hydrogenated And dioleyl glycol. Of these, 1,3-propanediol, 1,4-butanediol, 1,6-hexanediol, and 1,10-decanediol are preferable. These linear aliphatic diols may be used alone or in combination of two or more. See also page  9 lines 2-9 JP2013202816A.

With regard to claim 5, directed to:
The multilayer body according to claim 1, wherein the aromatic polycarbonate resin (B) has a glass transition temperature of 120°C to 180°C.


On page 11 line 18-28, JP2013202816A discloses that the glass transition temperature (Tg) of the copolymerized polycarbonate is preferably 115 to 160 ° C, more preferably 115 to 150 ° C. When the Tg is 115 ° C. to 160 ° C., the heat resistance stability and moldability are good when used as an optical molded body, which is preferable.
          When the glass transition temperature (Tg) of the copolymerized polycarbonate is 115 ° C. or higher, the heat resistance and the heat-and-moisture resistance are preferably sufficient. Moreover, it is preferable that the glass transition temperature (Tg) is 160 ° C. or less because the moldability during injection molding is good. The glass transition temperature (Tg) is measured at 29 ° C./min using a 2910 type DSC manufactured by TA Instruments Japan.

With regard to claim 6, directed to:
The multilayer body according to claim 1, wherein the aromatic polycarbonate resin (B) is a polycarbonate resin using a dihydric phenol containing bisphenol A as a raw material.

Although it is not stated as a raw material, USP 9206314 discloses in col. 7 lines 35-45 that the copolycarbonate can be produced by melt polymerizing an ether diol 
In page 5 lines 12-19, JP2013202816A discloses the polycarbonate resin used for the polycarbonate resin sheet of the present invention is an aromatic polycarbonate resin produced by reacting a dihydric phenol and a carbonate precursor by a solution method or a melting method. 2-bis (4-hydroxyphenyl) propane (commonly called bisphenol A), 1,1-bis (4-hydroxyphenyl) ethane, 1,1-bis (4-hydroxyphenyl) cyclohexane, 2,2-bis (4- Hydroxy-3,5-dimethylphenyl) propane, 2,2-bis (4-hydroxy-3,5-dibromophenyl) propane, bis (4-hydroxyphenyl) sulfide, bis (4-hydroxyphenyl) sulfone and the like. It is done. A preferred dihydric phenol is a bis (4-hydroxyphenyl) alkane series, and bisphenol A is particularly preferred.
Examples of the carbonate precursor include carbonyl halide, carbonate ester, haloformate, and the like, and specifically, phosgene, diphenyl carbonate, dihaloformate of dihydric phenol, and the like.
Thus, both USP 9206314 and  JP2013202816A disclose the claimed invention except for the exact wording “multilayer…” , and the exact molar ranges and glass transition temperature ranges.  However, the JP2013202816A discloses that two layers may be formed which would be inclusive of the term “multilayer”.  Moreover, ability of using the polycarbonate resin to make a multilayer body would naturally flow from the teaching of the formation of two layers.   USP 9206314 discloses that a molded article obtained from the resin composition has excellent transparency and surface hardness and further high impact resistance, it can be used in a wide variety of fields such as optical parts, mechanical parts, construction materials, auto parts, electric and prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
With regard to the exact molar ratios, and glass transition temperature ranges, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).   One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003).  


Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765